Citation Nr: 0105095	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to waiver of overpayment of an indebtedness of 
$3,110.32.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Committee on Waivers and Compromises (COWC) and a July 1996  
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 


REMAND

The veteran seeks waiver of an indebtedness of $229 and 
$2,881.32, for a total of $3,110.32, which apparently stems 
from overpayments of VA pension benefits.  In November 1997, 
the COWC denied the veteran's request for a waiver of the 
debt in question, based upon a determination that the veteran 
had not timely filed requests for a waiver of the 
indebtedness.  

Claimants are afforded a 180 day period following the date of 
notice of the indebtedness in which to seek a waiver.  
38 C.F.R. § 1.963.  The decision of the COWC reflects that 
the veteran was informed of a debt of $229.00 on February 17, 
1996 and of a debt of $2,881.32 on September 13, 1996.  

In cases where timeliness of a request is at issue, the VBA 
Debt Management Center (DMC) is required to provide 
verification of the date on which the DMC dispatched to the 
debtor actual notice of the indebtedness and of the right to 
request a waiver.  OF BULLETIN 99.GC1.04 (May 14, 1999).  
Evidence of notification provided to the veteran on September 
13, 1997, however, is not associated with the claims file.  
Evidence of notification should be obtained.  

In addition, a July 15, 1996 letter makes reference to a 
letter sent to the veteran on February 28, 1996.  That letter 
should be made a part of the claims file.  

The Board observes that after the veteran was informed by the 
July 15, 1996 letter that an overpayment of benefits would 
result in a then undetermined indebtedness, he submitted a 
statement referring to the July 15, 1996 correspondence and 
challenged the calculations contained in that letter.  The 
veteran's July 1996 statement challenges the validity of the 
indebtedness at issue.  The indebtedness constitutes part of 
the amount which the veteran now seeks to have waived and 
apparently arose from an asserted $2,881.32 overpayment of 
benefits.  The issue of whether the overpayment was properly 
created and whether the overpayment should be waived are 
inextricably intertwined.  Schaper v. Derwinski, 1 Vet. App. 
430, 436-37.  
 
Finally, the Board observes that although the claims file 
contains a September 1998 document authorizing a private 
attorney to represent the veteran, the claims file does not 
appear to contain a statement revoking the power of attorney 
granted to the American Legion in December 1992, and it 
appears the RO has sent copies of correspondence to the 
American Legion, but not to private counsel.  This matter of 
representation should be clarified.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO must contact the veteran for 
the purpose of  clarifying the identity 
of his representative.  Any indicated 
action should follow.

2.  Thereafter, the RO should obtain and 
associate with the claims file 
verification of the dates on which the 
DMC dispatched to the debtor actual 
notice of the indebtedness and of the 
right to request a waiver of $229.00, and 
$2,881.32, which the veteran seeks to 
have waived.  In addition, the RO should 
secure a copy of a February 28, 1996 
letter referenced in a July 15, 1996 
letter notifying the veteran of receipt 
of income in 1993.  The RO should also 
secure evidence utilized to determine 
that the veteran was in receipt of income 
identified in the July 15, 1996 and 
February 28, 1996 letters.  

3.  The RO should also address the 
veteran's challenge to the validity of 
the creation of the indebtedness of 
$2,881.32, which constitutes part of the 
amount which the veteran seeks to have 
waived.
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence. If the benefit sought is not granted, the appellant 
should be furnished a supplemental statement of the case, and 
be afforded the appropriate time period to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to comply with due process of law.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


